DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 59 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-21, 26, 31-35, 39, 40, 42-45, 47, 50, 54, 55, 58, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090143663 A1 to Chetham.
Regarding Claim 18, Chetham discloses a system for determining a heart failure indicator indicative of a heart failure disease state in a biological subject, the system including inter alia:
a) at least one signal generator (signal generator 11) coupled to first electrodes (first electrodes 13, 14) provided in electrical contact with the subject in use ([0338] As shown the apparatus includes a measuring device 1 including a processing system 2 coupled to a signal generator 11 and a sensor 12. In use the signal generator 11 and the sensor 12 are coupled to respective electrodes 13, 14, 15, 16, provided on a subject S, via leads L, as shown. An optional external interface 23 can be used to couple the measuring device 1 to one or more peripheral devices 4, such as an external database or computer system, barcode scanner, or the like), the at least one signal generator being adapted to generate a drive signal ([0339] In use, the processing system 2 is adapted to generate control signals, which cause the signal generator 11 to generate one or more alternating signals, such as voltage or current signals, which can be applied to a subject S, via the electrodes 13, 14),
b) at least one sensor (sensor 12) coupled to second electrodes (second electrodes 14, 16) provided in electrical contact with the subject in use, the at least one sensor being adapted to measure a response signal ([0544] At step 1920 the second processing system 17 will activate the signal generator 11 causing a signal to be applied to the subject S. At step 1930 the response signal at the electrodes 15, 16 is measured using the sensor 12 with signals indicative of the signal being returned to the second processing system 17); and
c) at least one processing device (processing systems 10 and 17) that:
i) at least in part controls the at least one signal generator and receives an indication of a measured response signal from the at least one sensor, allowing at least one impedance measurement to be performed across at least one body segment of the subject, the body segment including at least one of ([0544] At step 1920 the second processing system 17 will activate the signal generator 11 causing a signal to be applied to the subject S. At step 1930 the response signal at the electrodes 15, 16 is measured using the sensor 12 with signals indicative of the signal being returned to the second processing system 17): 
a limb of the subject, and at least a part of a limb of the subject ([0049] Typically the at least one other body segment is a limb);
ii) determines a fluid level indicator using at least one impedance value obtained by performing the at least one impedance measurement ([0465] In general, at step 890, the processing system 10 will display an indication of one or more of: [0466] one or more index ratios [0467] one or more indexes; and, [0468] the presence, absence or degree of pulmonary oedema), the fluid level indicator at least partially indicative of extracellular fluid levels in the body segment ([0014] Typically the index is of a ratio of the extra-cellular to intracellular fluid); and
iii) determines a heart failure indicator using the fluid level indicator ([0512] At step 1580 the indices are used to evaluate the absence, presence or degree of oedema).
Typically the index is of a ratio of the extra-cellular to intracellular fluid).
Regarding Claim 21, Chetham discloses a system according to claim 18, wherein the at least one processing device: a) determines a first fluid level indicator using at least one first impedance value obtained by performing at least one impedance measurement across at least a body segment of the subject at a first time; b) determines a second fluid level indicator using at least one second impedance value obtained by performing at least one impedance measurement across at least a body segment of the subject at a second time ([0461] However, to avoid the need for an assessment of such factors, an alternative process of longitudinal analysis can be performed. In this case, at step 880, the processing system 10 can compare the index ratio IR to previously determined index ratios IRprev measured for the same subject, on the same body segments. In this situation, the previously determined index ratios IRprev are preferably determined prior to the onset of pulmonary oedema, although this is not essential) ([0462] In any event, previous measurements of the index ratio based on the same limbs on the same subject will automatically account for inherent variations in tissue properties, which in turn cause different values for the ratio of extra- to intra-cellular fluid even if pulmonary oedema is not present); and 
c) determines the heart failure indicator using the first and second fluid level indicators by at least one of:
It will therefore be appreciated from this that the above-described methodology provides different methods of determining the onset for oedema This can be achieved either by performing a longitudinal analysis in which the index ratio IR is compared to previously determined index ratios IRprev. Alternatively the index ratio IR can be compared to one or more absolute index ratio ranges. Additionally, further checking can be provided by comparing the index ratios determined for the different limbs).
Regarding Claim 26, Chatham discloses a system according to claim 21, wherein the at least one threshold is based on at least one of:
a) a threshold or variance established for a sample reference ([0024] a tolerance determined from a normal population).
Regarding Claim 31, Chatham discloses a system according to claim 21, wherein the at least one processing device:
a) compares the fluid level change to at least one absolute reference ([0022] Typically the reference includes at least one of: [0023] a) a predetermined threshold; [0024] b) a tolerance determined from a normal population; and, [0025] c) a predetermined range);
b) compares the rate of change to at least one rate of change reference ([0444] This approach has particular application to monitoring oedema over time as a plot of the index against time, or comparison of the index to other references, can disclose the onset and rate of advance of oedema);
Thus, for example, this could be achieved by comparing the determined index values I to previously determined index values Iprev, such as measurements made before the onset of pulmonary oedema, thereby providing a form of longitudinal analysis, or by comparing the index values to predetermined reference ranges. Thus this can be performed in a manner similar to that described above with respect to steps 875 and 880).
Regarding Claim 32, Chatham discloses a system according to claim 21, wherein the at least one processing device:
a) determines a baseline using the first fluid level indicator ([0458] Furthermore, an assessment of the value of the index ratio IR can be used in assessing the degree of pulmonary oedema. Thus, for example, a number of value ranges can be defined, with each range corresponding to a different degree of oedema. In this instance, the processing system 10 can determine within which range the index ratio IR falls, and uses this to generate an indication of the likely degree of pulmonary oedema);
b) determines a plurality of second fluid level indicators by performing multiple impedance measurements at subsequent times ([0554] This process can also be used to monitor the number of times a lead has been used. In this instance, each time a lead is used, data reflecting lead usage is recorded. This allows the leads to have a predesignated use quota life span, and once the number of times the lead is used reaches the quota, further measurements using the leads can be prevented);
c) determines a plurality of fluid level changes using a difference in the baseline and each of the plurality of second fluid level indicators; and d) determines the heart It will therefore be appreciated from this that the above-described methodology provides different methods of determining the onset for oedema This can be achieved either by performing a longitudinal analysis in which the index ratio IR is compared to previously determined index ratios IRprev. Alternatively the index ratio IR can be compared to one or more absolute index ratio ranges. Additionally, further checking can be provided by comparing the index ratios determined for the different limbs).
Regarding Claim 33, Chatham discloses a system according to claim 18, wherein the at least one processing device determines at least one of a degree and a severity of heart failure in accordance with the heart failure indicator ([0412] At step 730, the processing system 20, and/or the operator of the measuring device 1, optionally determines the presence, absence or degree of oedema in the other body segment. Following this, at step 740 the indices are used to determine the presence, absence, or degree of pulmonary oedema).
Regarding Claim 34, Chathan discloses a system according to claim 18, wherein the system includes a display, and the at least one processing device: a) generates a representation using at least one of the fluid level indicator and the heart failure indicator; and b) displays the representation on the display ([0465] In general, at step 890, the processing system 10 will display an indication of one or more of: [0466] one or more index ratios [0467] one or more indexes; and, [0468] the presence, absence or degree of pulmonary oedema).
Regarding Claim 35, Chathan discloses a system according to claim 18, wherein the at least one processing device: 

ii) a plurality of impedance values obtained by performing impedance measurements at a plurality of frequencies ([0054] Typically the method includes, in the processing system: [0055] a) causing one or more electrical signals to be applied to the subject using a first set of electrodes, the one or more electrical signals having a plurality of frequencies; [0056] b) determining an indication of electrical signals measured across a second set of electrodes applied to the subject in response to the applied one or more signals; [0057] c) determining from the indication and the one or more applied signals, an instantaneous impedance value at each of the plurality of frequencies; and, [0058] d) determining the index using the instantaneous impedance values).
Regarding Claim 39, Chetham discloses a system according to claim 18, wherein the at least one processing device: a) uses the fluid level indicator to identify a plurality of possible disease states; b) identifies further analysis to be performed in accordance with the identified possible disease states; and c) performs the further analysis to thereby distinguish between the possible disease states and heart failure ([0403] Secondly, this vastly reduces the processing requirements on the first processing system 10. This in turn allows the first processing system 10 to be implemented using relatively straightforward hardware, whilst still allowing the measuring device to perform sufficient analysis to provide interpretation of the impedance. This can include for example generating a "Wessel" plot, using the impedance values to determine parameters relating to cardiac function, as well as determining the presence or absence of pulmonary) ( [0404] Thirdly, this allows the measuring device 1 to be updated. Thus for example, if an improved analysis algorithm is created, or an improved current sequence determined for a specific impedance measurement type, the measuring device can be updated by downloading new firmware via flash memory (not shown) or the external interface 23).
Regarding Claim 40, Chetham discloses a system according to claim 18, wherein the at least one processing device: a) determines a signature indicative of a plurality of fluid level indicators; and b) compares the signature to at least one of: i) a reference signature derived from a reference population, c) determines the heart failure indicator in accordance with results of the comparison ([0018] Typically the method includes, in the processing system: [0019] a) determining an index ratio based on a ratio of the indices; [0020] b) comparing the index ratio to at least one reference; and, [0021] c) determining the presence, absence or degree of pulmonary oedema using the results of the comparison) ([0022] Typically the reference includes at least one of: [0023] a) a predetermined threshold; [0024] b) a tolerance determined from a normal population; and, [0025] c) a predetermined range) ([0026] Typically the reference includes an index ratio previously determined for the subject).
Regarding Claim 42, Chathan discloses a system according to claim 18, wherein the at least one processing device: a) determines a signature indicative of: i) at least one fluid level indicator; and ii) at least one other subject body parameter value obtained by performing at least one measurement on one or more other body parameters of the subject ([0520] In this instance, a further enhancement is to repeatedly measure the impedance of a given segment during the respiration process, thereby allowing variations in the impedance throughout the respiration cycle to be monitored. This can in turn be used to further enhance the detection of pulmonary oedema); b) compares the signature to at least one of: i) a reference signature derived from a reference population; and ii) a previous signature for the subject; and c) determines the heart failure indicator in accordance with results of the comparison ([0018] Typically the method includes, in the processing system: [0019] a) determining an index ratio based on a ratio of the indices; [0020] b) comparing the index ratio to at least one reference; and, [0021] c) determining the presence, absence or degree of pulmonary oedema using the results of the comparison) ([0022] Typically the reference includes at least one of: [0023] a) a predetermined threshold; [0024] b) a tolerance determined from a normal population; and, [0025] c) a predetermined range) ([0026] Typically the reference includes an index ratio previously determined for the subject)..
Regarding Claim 43, Chethan discloses a system according to claim 42, wherein the at least one other subject body parameter value is indicative of at least one of: c) a respiratory parameter value ([0520] In this instance, a further enhancement is to repeatedly measure the impedance of a given segment during the respiration process, thereby allowing variations in the impedance throughout the respiration cycle to be monitored. This can in turn be used to further enhance the detection of pulmonary oedema).
Regarding Claim 44, Chethan discloses a system according to claim 42, wherein the at least one processing device: a) determines selected reference signatures using subject characteristic data indicative of one or more physical characteristics of the subject; b) compares at least the subject impedance indicators to the selected reference signatures; and c) generates the heart failure indicator at least partially in accordance Firstly, as shown at step 875, the index ratio IR can be compared to a predetermined range. In this case, the range is used to account for variations between impedance of the thoracic cavity and the limbs, which is not attributable to pulmonary oedema. It will therefore be appreciated that the range is therefore typically set to take into account the difference in index ratio IR between the thoracic cavity and the limbs in a number of different subjects. This range can therefore be set based on data collected from a number of healthy subjects) ([0457] In any event, if the index ratio IR falls outside the predetermined range, then this is used by the processing system 10 determine that pulmonary oedema is present in one of the body segments at step 890). 
Regarding Claim 45, Chethan discloses a system according to claim 44, wherein the at least one processing device: a) generates at least one subject signature indicative of the at least one fluid level indicator and at least one other subject body parameter value; b) compares the at least one subject signature to the selected reference ranges signatures; and c) generates the heart failure indicator based on a degree of similarity between the subject signature and the selected reference signatures ([0459] The value of the index ratio IR will also depend on the limbs that have been selected and accordingly, in general a different range will be selected for the comparison depending on the limbs under consideration).
Regarding Claim 47, *** discloses a system according to claim 18, wherein the system includes a measuring unit including: a) the at least one signal generator coupled to the first electrodes provided in electrical contact with the subject in use; b) the at least one sensor coupled to the second electrodes provided in electrical contact with the Typically the processing system is coupled to a signal generator and a sensor, and wherein the method includes, in the processing system: [0172] a) selectively interconnecting the signal generator and at least two electrode leads, to thereby allow signals to be applied to the subject; and, [0173] b) selectively interconnecting the sensor at least two electrode leads to thereby allow a signal to be measured from the subject).
Regarding Claim 50, Chetham discloses a system according claim 18, wherein the electrodes are mounted on a housing configured to allow the subject to position their hands in contact with the housing and thereby form an electrical contact with the first and second electrodes ([0105] In a fourth broad form the present invention provides apparatus for connecting measurement apparatus to an electrode, the apparatus including: [0106] a) a housing having a connector for coupling the housing to an electrode; and, [0107] b) a circuit mounted in the housing, the circuit being electrically coupled to the electrode using the connector, and being coupled to a lead) ([0485] To further enhance the useability of the housing, the housing may be formed from a material that has a low coefficient of friction and/or is spongy or resilient. Again, these properties help reduce the likelihood of the subject being injured when the housing is coupled to the electrode).
Regarding Claim 54, Chetham discloses a system according to claim 47, wherein each measuring system includes a processing system in communication with the In use, the processing system 2 is adapted to generate control signals, which cause the signal generator 11 to generate one or more alternating signals, such as voltage or current signals, which can be applied to a subject S, via the electrodes 13, 14).
Regarding Claim 55, Chetham discloses a system according to claim 54, wherein the processing system: a) determines an impedance measurement process to be performed, the impedance measurement process including a sequence of impedance measurements b) causes the measuring unit to perform the sequence of impedance measurements; c) receives an indication of at least one impedance value from the measuring unit, the at least one impedance value being indicative of a measured impedance; and d) generates impedance data using the at least one impedance value ([0370] In either case, this allows the first processing system 10 to be used to control operation of the second processing system 17 to allow predetermined current sequences to be applied to the subject S. Thus, for example, different firmware wouldbe utilised if the current signal is to be used to analyse the impedance at a number of frequencies simultaneously, for example, by using a current signal formed from a number of superposed frequencies, as compared to the use of current signals applied at different frequencies sequentially) ([0388] Thus, for example, when using discrete electrode, it will be typical to use a different applied current sequence and a different impedance analysis, as compared to using band electrodes. The profile will typically be stored in the memory 21, or alternatively may be downloaded from flash memory (not shown), or via the external interface 23).
Regarding Claim 58, *** discloses a method for determining a heart failure indicator indicative of a heart failure disease state in a biological subject, the method including, in at least one processing device: i) determining a fluid level indicator using at least one impedance value obtained by performing at least one impedance measurement across at least a body segment of the subject, the fluid level indicator at least partially indicative of extracellular fluid levels in the body segment, the body segment including at least one of: a limb of the subject, and at least a part of a limb of the subject; and, b) determining a heart failure indicator using the fluid level indicator ([0414] In this regard, the electrode configurations shown in FIGS. 9A to 9D involve positioning electrodes on the limbs of the subject S, with the particular electrode lacement allowing the impedance of different body segments to be measured. Thus, for example, the impedance of a number of limbs can be measured. This can be achieved either in sequence, using a single channel system, or simultaneously, using a multi-channel system, as will be described in more detail below. In the examples of FIGS. 9A and 9B, the configuration allows the impedance of the entire subject to be determined, whereas the configurations shown in FIGS. 9C and 9D allow the right arm 931 and the right leg 933 to be measured respectively).
Regarding Claim 61, Chetham discloses a system according to claim 18, wherein the at least one processing device: a) controls the at least one signal generator and receives an indication of a measured response signal from the at least one sensor to periodically performing at least one impedance measurement across the at least one However, to avoid the need for an assessment of such factors, an alternative process of longitudinal analysis can be performed. In this case, at step 880, the processing system 10 can compare the index ratio IR to previously determined index ratios IRprev measured for the same subject, on the same body segments. In this situation, the previously determined index ratios IRprev are preferably determined prior to the onset of pulmonary oedema, although this is not essential) ([0462] In any event, previous measurements of the index ratio based on the same limbs on the same subject will automatically account for inherent variations in tissue properties, which in turn cause different values for the ratio of extra- to intra-cellular fluid even if pulmonary oedema is not present).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791